Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP2013182952) in view of Yoshihiro et al. (JP 2010/029996).
Regarding claim 1, Kawamura et al. teach a polishing pad comprising a knitted fabric and a resin with which the knitted fabric is impregnated wherein the polishing pad has a cross section cut in a surface direction of the knitted fabric  as a polishing surface. Kawamura et al. are silent regarding the claimed warp or weft knitting. However, warp and weft knitting are well known in the art and would have been obvious to one of ordinary skill in the art at the time of the invention. 
Kawamura et al. are silent regarding the claimed false twist. However, Yoshihiro et al. teach false a fiber in a knitted fabrics for a polishing pad which is at least partially false twisted yarn in order to more easily control the thickness of the polishing pad. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the at least partially false twisted yarn of Yoshihiro et al. in Kawamura et al. in order to more easily control the thickness of the polishing pad and arrive at the claimed invention. 

Regarding claim 3, the resin comprises a first resin (first impregnation resin) and a second resin (second impregnation resin) different from the first resin and the second resin is a reaction product of a urethane prepolymer and a curing agent. Kawamura et al. are silent regarding the claimed NCO equivalent. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed NCO equivalent and tailor the NCO equivalent as is known in the art in order to affect the resin properties and arrive at the claimed invention. 
Regarding claim 4, the resin comprises a first resin (first impregnation resin) and a second resin (second impregnation resin) different from the first resin and a content of the knitted fabric is within the claimed range based on the total amount of the knitted fabrics, the first resin and the second resin. 
Regarding claim 5, Kawamura et al. teach the fiber is 1-50 dtex and can be polyester which has a density of 1.4 g/cc and therefore the diameter of the single yarn is 9.5-67 micrometers. 
Regarding claim 6, Kawamura et al. teach the single yarn fineness is within the claimed range [0008]. 
Regarding claim 7-10, Kawamura et al. teach compressive modulus, compressive elastic modulus, hardness and thickness within the claimed range in Tables 1 and 2. 
Regarding claim 15, Kawamura et al. teach a method for producing a polishing pad comprising a primary impregnation step of impregnating a knitted fabric with a resin solution comprising a first resin and performing wet coagulation to thereby provide a resin-impregnated knitted fabric, an immersion step of immersing the resin-impregnated knitted fabric in an immersion liquid, a cutting step of cutting the resin impregnated knitted fabric after the immersion step in a surface direction of the knitted fabric in order to provide a cross-section of the resin impregnated knitted fabric as a polishing surface and a secondary impregnation step of impregnating the resin impregnated knitted fabric after the cutting step with a solution comprising a urethane prepolymer. 
Kawamura et al. are silent regarding the claimed false twist. However, Yoshihiro et al. teach false a fiber in a knitted fabrics for a polishing pad which is at least partially false twisted yarn in order to more easily control the thickness of the polishing pad. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the at least partially false twisted yarn of Yoshihiro et al. in Kawamura et al. in order to more easily control the thickness of the polishing pad and arrive at the claimed invention. 
Regarding claims 17-18, the first resin is soluble and the solvent comprises one  in one or more selected form the group consisting of N.N-dimethylformaldehyde, dimethylacetamide, methyl ethyl ketone and dimethylsulfoxide. 
Regarding claim 19, Kawamura et al. teach a method for producing a polished product comprising a polishing step of polishing a polishing workpiece by use of the polishing pad according to claim 1. 
Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP2013182952) in view of Vangsness et al. (PG Pub. 2005/0255794).
Regarding claims 11-14, Kawamura et al. are silent regarding the claimed parallel knitting yarn. However, Vangsness et al. teach bicomponent fiber comprising a yarn constituted with two or more fibers having a different melting point from each other being paralleled and Vangsness teach the yarns can be used in knitting  and on the surfaces in a polishing pad in order to improve properties and bonding with the resin. The melting point of the fiber having the lowest melting point of the two or more fibers having a different melting point from each other is within the claimed range and the fiber having the higher melting point of the two or more fibers having a different melting point from each other would have been obvious to one of ordinary skill in the art given the range of the lower melting point fiber and in order to affect processing and properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bicomponent yarn in the surface of the polishing pad of Vangsness et al. in Kawamura et al. in order to improve properties and bonding with the resin and arrive at the claimed invention. Kawamura et al. are silent regarding the claimed warp or weft knitting. However, warp and weft knitting are well known in the art and would have been obvious to one of ordinary skill in the art at the time of the invention. Kawamura et al. are silent regarding the claimed NCO equivalent. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed NCO equivalent and tailor the NCO equivalent as is known in the art in order to affect the resin properties and arrive at the claimed invention. 
Regarding claim 16, Kawamura et al. are silent regarding the claimed parallel knitting yarn. However, Vangsness et al. teach bicomponent fiber comprising a yarn constituted with two or more fibers having a different melting point from each other being paralleled and Vangsness teach the yarns can be used in knitting and on the surfaces in a polishing pad in order to improve properties and bonding with the resin. The melting point of the fiber having the lowest melting point of the two or more fibers having a different melting point from each other is within the claimed range and the fiber having the higher melting point of the two or more fibers having a different melting point from each other would have been obvious to one of ordinary skill in the art given the range of the lower melting point fiber and in order to affect processing and properties. Vangsness et al. teach a heating step of performing heating at a temperature equal to or more than a softening point and less than the melting point of a fiber having the lowest melting point  among the two or more fibers having a different melting point from each other and would have been obvious to one of ordinary skill in the art to performing heating at a temperature equal to or more than a softening point and less than the melting point of a fiber having the lowest melting point  among the two or more fibers having a different melting point from each other in order to affect bonding and pad properties. Vangsness et al. does not teach the heating occurs before the primary impregnation. However, as set forth in MPEP 2144.04 IV. C. “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bicomponent yarn in the surface of the polishing pad of Vangsness et al. in Kawamura et al. in order to improve properties and bonding with the resin and arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. Applicant argues Kawamura et al. does not teach the claimed polishing pad with a cross section cut in the surface direction of a knitted fabric as a polishing pad. Kawamura et al. plainly and clearly teaches the claimed polishing pad with a cross section cut in the surface direction of a knitted fabric as a polishing pad. Kawamura et al. teach “the fiber aggregate cross-linked with the cross-linking agent was sliced to a thickness of 1.5 to 1.6 mm. (vii) The sliced fiber aggregate was further buffed to obtain a polishing pad having a final thickness of 1.3 mm.” in paragraph 0038. Therefore, Kawamura et al. plainly and clearly teaches the claimed polishing pad with a cross section cut in the surface direction of a knitted fabric as a polishing pad. 
Applicant argues unexpected results of the false twisted yarns and argues the data presented in tables 3 and 4 of the present specification as evidence of such unexpected results. The data provided is not found to be convincing nor commensurate in scope with the claims. Applicant has claimed a warp knit or weft knit, but the data provided merely shows circular knits and double raschel warp knit, but provides no data regarding other warp and weft knit structures. The claim broadly recites a resin but the data only shows one resin. The claims recite a fiber constituting the knitted fabric is at least partially twisted yet the data does not exemplify such a broad recitation. According to the claim a knitted fabric with merely one fiber that is at least partially twisted would meet the present claim. There is no limitation to the amount or number of twisted fibers in the knitted fabric nor to the amount of twist and that data does not exemplify such either. Therefore, the data provided is not found to be convincing nor commensurate in scope with the claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789